Citation Nr: 1817242	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for posttraumatic degenerative joint disease of the thoracic spine and degenerative disc disease of the lumbar spine (hereinafter "thoracolumbar spine disability").

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for lumbar radiculopathy of the left lower extremity.

3.  Entitlement to an initial compensable disability rating (or evaluation) for the lumbar spine scar.


REPRESENTATION

Veteran represented by:	Daniel D. Archer, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1994 to June 1999. 

This appeal comes to the Board of Veterans' Appeals (Board) from November 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The current agency of original jurisdiction (AOJ) is the VA RO in St. Petersburg, Florida.  A claim for an increased disability rating for the service-connected thoracolumbar spine disability was received in August 2009.  

The November 2009 rating decision granted a temporary 100 percent disability rating for posttraumatic degenerative joint disease, thoracic spine and degenerative disc disease, lumbar spine, status post bilateral L5-S1 microdiscectomy and microforaminotomies based on surgical or other treatment effective May 11, 2009 and assigned a 20 percent rating effective July 1, 2009.  The November 2009 rating decision, in pertinent part, also assigned a separate 10 percent disability rating for left lower extremity lumbar radiculopathy and a noncompensable (0 percent) initial disability rating for the lumbar spine scar, status post microdiscectomy and microforaminotomies, effective May 11, 2009.  The February 2010 rating decision continued the 20 percent disability rating for the thoracolumbar spine disability.

The November 2009 rating decision also granted a separate 10 percent disability rating for right lower extremity lumbar radiculopathy.  The Veteran did not express disagreement with this aspect of the rating decision.  As such, the issue of a higher initial disability rating for right lower extremity lumbar radiculopathy was not appealed, so will not be further discussed. 

In July 2015, the Board remanded the issues on appeal to afford the Veteran a Board hearing before a Veterans Law Judge.  In June 2016, the Veteran testified at a Board videoconference hearing at the local RO in St. Petersburg, Florida, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.   

In August 2016, the Board remanded the issues on appeal for additional development.  Pursuant to the August 2016 remand instructions, the Veteran was afforded a VA examination in April 2017 to assist in determining the current severity and impairment of the thoracolumbar spine disability, left lower extremity lumbar radiculopathy, and lumbar spine scar.  The Board finds that the April 2017 VA examination report is thorough and adequate and in compliance with the remand instructions; therefore, the Board finds that there has been substantial compliance with the prior Board remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).     


FINDINGS OF FACT

1.  For the entire rating period from July 1, 2009, the thoracolumbar spine disability has been manifested by symptoms of forward flexion to 35 degrees, painful motion, interference with sitting, standing, weight-bearing, bending, and lifting, flare-ups, and muscle spasms.

2.  For the entire rating period from July 1, 2009, the thoracolumbar spine disability has not been manifested by ankylosis, incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period, or forward flexion of the thoracolumbar spine to 30 degrees or less.

3.  For the entire rating period from May 11, 2009, the left lower extremity lumbar radiculopathy has been manifested by numbness, intermittent pain, decreased sensation to light touch and vibration, slightly decreased muscle strength, decreased reflexes, and no muscle atrophy, more nearly approximating mild incomplete paralysis of the sciatic nerve.

4.  For the entire rating period from May 11, 2009, the left lower extremity lumbar radiculopathy has not more nearly approximated moderate incomplete paralysis of the sciatic nerve.

5.  For the entire rating period from May 11, 2009, the lumbar spine scar has been characterized as one superficial, linear post-surgical scar to the lower back (the posterior trunk) that is not painful or unstable measuring 2 square centimeters (0.31 square inches).

6.  For the entire rating period from May 11, 2009, the lumbar spine scar has not been characterized by burn scars, or other scars not of the head, face, or neck, that are at least 6 square inches (39 square centimeters), deep, painful, or unstable.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 20 percent for posttraumatic degenerative joint disease of the thoracic spine and degenerative disc disease of the lumbar spine have not been met or more nearly approximated for any part of the increased rating period from July 1, 2011.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2017).  

2.  The criteria for an initial disability rating in excess of 10 percent for left lower extremity lumbar radiculopathy have not been met or more nearly approximated for any part of the initial rating period from May 11, 2009.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for a compensable disability rating for the lumbar spine scar have not been met or more nearly approximated for any part of the initial rating period from May 11, 2009.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7802 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, notice was provided to the Veteran in September 2009, prior to the initial adjudication of the claim in November 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates; thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, VA examination reports, a copy of the June 2016 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson,	 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in October 2009 and April 2017.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 
580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).    

In a November 2010 written statement, the Veteran requested a new VA examination because the back disorder had worsened significantly over the previous year, the October 2009 VA examination was not conducted by "an actual doctor," and he was medicated at the time of the examination.  The Veteran contends that this resulted in false results.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  While the Veteran has expressed disagreement with the October 2009 VA examiner's findings and contended that the VA examiner was not an "actual doctor," the Veteran has not provided a specific argument or evidence concerning the professional competence of the VA examiner; therefore, the examiner is presumed competent.  See Rizzo, 580 F.3d at 1290-1291.  Further, the Veteran has been afforded additional VA examination (in April 2017) that provides additional evidence of the nature and severity of the disabilities currently on appeal.  

The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the rating issues decided herein.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.  The April 2017 VA examination report includes joint testing for pain on both active and passive motion, and in weight-bearing and non-weight-bearing.  As the orthopedic disability at issue is the thoracolumbar spine, there is no opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).        

The Board has not just relied on the VA examination reports, but has relied on all evidence of record that is relevant to rating the orthopedic disabilities on appeal, including the military hospital outpatient treatment records and statements from the Veteran during the course of this appeal and to healthcare professionals.  See 38 C.F.R. § 4.2 (2017) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture"); 38 U.S.C. § 7104(a) (2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C. § 5107(b) (2012) ("Secretary shall consider all information and lay and medical evidence of record in a case").  The Board finds that the VA examination reports are adequate, and the appeal can be decided upon the evidence of record.

The Veteran testified at a hearing before the Board in June 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and	 (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  

The Veterans Law Judge specifically asked and the Veteran testified regarding symptoms, functional limitations, and impairment associated with the thoracolumbar spine disability, left lower extremity lumbar radiculopathy, and lumbar spine scar, including pain.  As the Veteran presented evidence of symptoms and functional impairments due to these disabilities and there is additionally medical evidence reflecting clinical measures and assessments of the severity of the disabilities, there is both lay and medical evidence reflecting on the degree of disability, such that there is no overlooked, missing, or outstanding evidence as to these issues.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  For these reasons, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issues based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.          

Disability Laws and Regulations 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case with respect to the thoracolumbar spine disability, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the increased rating period this issue.

Where, as in this case with respect to the issues of left lower extremity lumbar radiculopathy and the lumbar spine scar, the question for consideration is the propriety of the initial ratings assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West,	 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period for these issues.

Increased Rating for Thoracolumbar Spine Disability

The Veteran is in receipt of a 20 percent disability rating for the thoracolumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran filed a claim for an increased rating for the thoracolumbar spine disability in August 2009.  The Veteran was assigned a 100 percent temporary total disability rating following back surgery from May 11, 2009 to July 1, 2009, and a 20 percent disability rating from July 1, 2009.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2017).  38 C.F.R.	 § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Throughout the course of this appeal, the Veteran has contended that the thoracolumbar spine disability has been manifested by more severe symptoms than contemplated by the 20 percent disability rating assigned.  In the August 2009 claim, the Veteran contended that the lumbar spine disability had worsened since he underwent surgery in May 2009.  In a January 2010 notice of disagreement, the Veteran contended that a higher rating was warranted because, since undergoing surgery in May 2009, he has experienced constant severe back pain.      

In a July 2013 written statement (on a VA Form 9), the Veteran contended that his condition had worsened dramatically since the October 2009 VA examination.  The Veteran reported being quite limited in activities with the disabilities having a direct impact on his ability to maintain employment and major impairment of his quality of life.    

At the June 2016 Board hearing, the Veteran testified that he was unable to pick up his children or play sports due to back pain.  The Veteran reported that he had to change jobs due to inability to walk extended periods because of back pain.  The Veteran reported that standing or walking for too long causes debilitating pain.  The Veteran reported weekly increase of back pain.  The Veteran testified that he had been debilitated where he was unable to function in employment or at home for 15 to 20 weeks in the previous year due to back pain.  The Veteran reported that sitting for extended periods causes his back to seize up.  See June 2016 Board hearing transcript at 3-9.  

In May 2011 the Veteran underwent a lumbar spine hemilaminectomy, discectomy, and foraminectomy.  VA treatment records dated throughout the course of the appeal and the Veteran's own statements through the course of this appeal reflect consistent reports of chronic low back pain.  See e.g., October 2009 and March 2010 VA treatment records.  

A July 2009 VA treatment record notes that the Veteran reported a flare-up of severe low back pain after bending forward to pick up something.  Upon physical examination, lumbar spine tenderness was noted with significant spasm bilaterally.  Full bending to 10 to 20 degrees with minimal bilateral side bending was noted.  The Veteran was prescribed medication to treat the pain and muscle spasm.  

In September 2009 written statements, two of his then-coworkers reported witnessing the Veteran dealing with back pain that had progressively worsened.  The Veteran's coworkers reported that the back pain caused the Veteran to be unable to function as a nurse and cut back on socializing.  They reported witnessing that the Veteran walked with a limp, used a cane, and often had difficulty both standing and sitting for extended periods of time.  

At the October 2009 VA examination, the Veteran reported constant sharp and aching pains at the parascapular area and lumbar spine.  The Veteran reported being able to walk 40 yards after which he must rest one half hour.  The thoracolumbar spine disability was noted to cause severe effects on chores, shopping, exercise, and sports, moderate effects on traveling (stretching), bathing (problems bending forward), and dressing (problems putting on socks, shoes, and pants), and prevent recreation.  The Veteran was unable to perform occupational tasks of nursing due to inability to lift or reposition patients, inability to bend forward to draw blood or give injections, and inability to think clearly because of pain medications.  The Veteran reported flare-ups of severe back pain one to two times per week lasting for one day resulting in an inability to move more than around the house.

Upon physical examination in October 2009, the Veteran was noted to have an antalgic gate requiring use of a cane.  Range of motion testing revealed flexion to 35 degrees, extension to 10 degrees, bilateral lateral flexion (side bending) to 20 degrees, and bilateral lateral rotation to 35 degrees.  Objective evidence of painful motion was noted.  No additional loss of range of motion was noted during repetition.  

An October 2009 VA treatment record notes that the Veteran reported increasing back pain that limits his ability to stand for prolonged periods or to bend.  An October 2009 VA neurosurgery treatment record notes that the Veteran had pain in the back going into the hip and groin with decreased range of motion.  A November 2009 VA treatment record notes that the Veteran reported ongoing back pain, use of a cane, and being unable to grocery shop without stopping several times.  A March 2010 VA treatment record notes that examination of the lumbar spine revealed tenderness to palpation.  

At the April 2017 VA examination, the Veteran reported constant back pain, inability to bend or stoop, and that standing or sitting for too long causes severe pain.  The Veteran did not report flare-ups of the thoracolumbar spine.  No guarding or muscle spasm of the thoracolumbar spine was noted.    

Range of motion testing in April 2017 revealed flexion to 60 degrees, extension to 20 degrees, and bilateral lateral flexion and rotation to 20 degrees.  Pain was noted on examination during forward flexion and extension, but did not result in or cause functional loss.  No evidence of pain with weight-bearing, non-weight-bearing, or on passive range of motion was noted.  The Veteran refused to perform repetitive testing stating that "the last time he tried this exam he tumbled over, so he will only try to move so far."  The VA examiner was unable to opine as to whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time because the Veteran was not having a flare-up at the time of the examination.  

After a review of all the evidence, the Board finds that, for the entire rating period from July 1, 2009, the thoracolumbar spine disability has been manifested by symptoms of forward flexion to 35 degrees, painful motion, interference with sitting, standing, weight-bearing, bending, and lifting, flare-ups, and muscle spasms, which more nearly approximate the criteria for the 20 percent disability rating currently assigned under Diagnostic Code 5243.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  The Board finds that an increased disability rating in excess of 20 percent for the thoracolumbar spine disability is not warranted for any part of the increased rating period from July 1, 2009.  The next higher rating in excess of 20 percent (40 percent) under the General Rating Formula for Diseases and Injuries of the Spine requires forward flexion of the thoracolumbar spine limited at 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

The evidence of record reflects that the Veteran experienced a flare-up of severe low back pain in July 2009.  Upon physical examination during the flare-up, bending (i.e., forward flexion) was limited to 10 to 20 degrees.  The evidence of record reflects that this flare-up resolved by the time of the October 2009 VA examination - at which time range of motion testing revealed forward flexion of the thoracolumbar spine to 35 degrees.  The Board does not find the limitation of motion recorded during the July 2009 flare-up to be reflective of limitation of motion throughout the appeal period that more closely approximates 30 degrees of less.  Rather this appears to be an isolated finding.   

Apart from this one notation during a flare-up, range of motion testing reflects, at worse, lumbar spine forward flexion to 35 degrees with objective evidence of painful motion.  See October 2009 VA examination reports.   The VA examination reports consistently note that there is not ankylosis of the thoracolumbar spine during any part of the appeal period.  See October 2009 and April 2017 VA examination reports.  The Board finds that the evidence of record does not more nearly approximate limitation of flexion to 30 degrees or favorable ankylosis of the entire thoracolumbar spine, as needed for the next higher (40 percent) disability rating.  For these reasons, a disability rating in excess of 20 percent for the thoracolumbar spine disability is not warranted under the General Rating Formula for the Spine for any part of the increased rating period from July 1, 2009.  38 C.F.R. § 4.71a.    

The Board has considered whether a higher disability rating for the lumbar spine disability is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  In this case, there is no question that the thoracolumbar spine disability has caused painful motion, which has restricted overall motion.  The Veteran has consistently reported chronic thoracolumbar spine pain; however, as noted above, taking into account additional functional limitation due to pain, the VA examination reports and VA treatment records indicate ranges of motion for the entire rating period that does not more nearly approximate the 40 percent criteria.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the thoracolumbar spine disability.

The Board further finds that a higher (40 percent) disability rating is also not warranted under the formula for rating Intervertebral Disc Syndrome.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  The Veteran has reported that when experiencing debilitating episodes of thoracolumbar spine pain he has to lie down for the remainder of the day.  The Veteran reported the longest period of incapacitation was two days in length.  See June 2016 Board hearing transcript at 13.  The evidence of record does not reflect bed rest prescribed by a physician during any part of the increased rating period from July 1, 2009.  While the Veteran may have voluntarily taken to bed during these episodes of back pain, the VA examination reports and VA treatment records note no instances of incapacitating episodes requiring physician ordered bed rest during the appeal period.  The Board finds that the weight of the evidence of record is against finding that the lumbar spine disability has been manifested by at least 4 weeks of incapacitating episodes requiring physician ordered bed rest over a 12 month period (as required for a higher 40 percent rating).  38 C.F.R. §§ 4.3, 4.7.         

Further, the Board finds that any additional separate ratings for neurological impairment associated with the thoracolumbar spine disability are not warranted for any part of the rating period from July 1, 2009.  Service connection has already been established for right and left lower extremity lumbar radiculopathy.  See November 2009 rating decision.  The October 2009 and April 2017 VA examination reports note no bowel or bladder dysfunction, or any or any other signs of symptoms attributable to the thoracolumbar spine disability.  See also August 2009 VA treatment record (noting no bladder or bowel problems associated with the lumbar spine disability).  Based on the evidence of record, the Board finds that a separate rating for neurological impairment associated with thoracolumbar spine disability (beyond the already service-connected right and left lower extremity radiculopathy) is not warranted for any part of the increased rating period.

Initial Rating for Left Lower Extremity Lumbar Radiculopathy

The Veteran is in receipt of  a 10 percent disability rating for left lower extremity lumbar radiculopathy from May 11, 2009 under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (sciatic nerve).  Under the Diagnostic 8520, disability ratings of 10, 20, 40, and 60 are assigned for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve, respectively.  A disability rating of 80 percent is assigned for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.   

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Throughout the course of the appeal, the Veteran has contended generally that the left lower extremity lumbar radiculopathy has been manifested by more severe symptoms than those contemplated by the 10 percent disability rating assigned.  In a January 2010 notice of disagreement, the Veteran contended that a higher disability rating was warranted because he has little feeling with no sensation in the left leg and foot, causes him to fall. 

In a July 2013 written statement (on a VA Form 9), the Veteran contended that his condition had worsened dramatically since the October 2009 VA examination.  The Veteran reported being quite limited in activities with the disabilities having a direct impact on his ability to maintain employment and major impairment of his quality of life.    

At the June 2016 Board hearing, the Veteran testified that he has experienced ongoing numbness in the left foot so that it constantly wants to drag on the ground.  See June 2016 Board hearing transcript at 10.  The Veteran reported numbness and tingling in the toes of the foot and shooting pain down the leg.  The Veteran reported that he had not regained feeling on the left side of the left foot since the May 2009 surgery.  See id. at 14.

VA treatment records dated throughout the course of the appeal and the Veteran's own statements through the course of this appeal reflect consistent reports of pain and numbness radiating down the left lower extremity.  See e.g., December 2008 and May 2009 VA treatment records.  July and August 2009 VA treatment records note that the Veteran reported continued numbness, including in the toes of the left foot, and intermittent shooting pains in the left lower extremity for the previous couple months.  Upon neurologic examination, decreased Achilles reflex on the left was noted.  

An October 2009 VA neurosurgery treatment record notes that the Veteran had been unable to work as a nurse with radicular pain in the left leg.  A MRI revealed scarring around the S1 nerve root.  Pain on the left with straight leg raising was noted.    

At the October 2009 VA examination, the Veteran reported radiation of lumbar spine pain into the left lower extremity as well as numbness on the left side of the left leg and toes two through five.  The lumbar radiculopathy was noted to cause functional impairment of inability to ambulation more than 50 yards without a half hour rest, inability to stand more than five minutes at a time, and inability to pick up children.  Upon examination, lower extremity reflexes were noted as 1+/4.  Loss of sensation of the left lower extremity at the distal tibia/fibula and toes 3 and 4 to vibration was noted.  Slightly decreased muscle strength (4/5) was noted.   

At the April 2017 VA examination, the Veteran reported shooting pain going down the left leg and loss of sensation to the left side of the calf and the outside of the left foot (last three toes).  The Veteran reported difficulty walking and falling down several times.  The VA examination report notes mild symptoms of left lower extremity numbness.  Normal (5/5) muscle strength and deep tendon reflexes (2+) in the lower extremity was noted with no muscle atrophy.  Decreased sensation of light touch was noted in the left lower leg/ankle.  Normal sensation to pinprick and vibration was noted.  The VA examination report notes sciatic nerve root involvement in the left lower extremity with mild incomplete paralysis.  The VA examiner opined that the left lower extremity radiculopathy was of mild to mild-moderate severity.               

After a review of all the evidence, the Board finds that, for the entire initial rating period from May 11, 2009, the left lower extremity lumbar radiculopathy has been manifested by numbness, intermittent pain, decreased sensation to light touch and vibration, slightly decreased muscle strength, decreased reflexes, and no muscle atrophy, more nearly approximating mild incomplete paralysis of the sciatic nerve currently assigned under Diagnostic Code 8250.  38 C.F.R. §§ 4.3, 4.7, 4.124a.  The Board finds that the left lower extremity lumbar radiculopathy has not more nearly approximated moderate incomplete paralysis of the sciatic nerve for any part of the appeal period.  

The VA examination reports note left lower extremity numbness.  Sensation was decreased to light touch, but normal to pinprick and vibration.  Mildly decreased (4/5) or normal (5/5) muscle strength with no muscle atrophy has consistently been noted throughout the appeal period.  Further, while the evidence of record reflects that the Veteran experiences pain associated with the lower extremity lumbar radiculopathy, there is no indication that this pain is constant.  See e.g., July and August 2009 VA treatment records (noting intermittent shooting pain in the left lower extremity).  

Based on the above, the Board finds that the weight of the evidence demonstrates that the left lower extremity lumbar radiculopathy has not more nearly approximated moderate incomplete paralysis of the sciatic nerve (the criteria for a 20 percent rating under Diagnostic Code 8520); therefore, the Board finds that a disability rating in excess of 10 percent are not warranted under Diagnostic Code 8520 for left lower extremity lumbar radiculopathy for any part of the initial rating period from May 11, 2009.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Lumbar Spine Scar 

The Veteran is in receipt of a noncompensable (0 percent) disability rating for the lumbar spine scar, effective May 11, 2009, under 38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars are rated under Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 provides for evaluation of burn scar(s), scar(s), or other disfigurement of the head, face or neck.  38 C.F.R. § 4.118.  In this case, the scar is located on the lumbar spine (the posterior trunk); therefore, Diagnostic Code 7800 is not for application.

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  Id.

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent rating.  10 percent is the only rating assignable under Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate rating is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Under Diagnostic Code 7804, a 10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent rating is warranted for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  Id.

Throughout the course of the appeal, the Veteran has contended generally that the lumbar spine scar has been manifested by more severe symptoms than contemplated by the noncompensable (0 percent) disability rating assigned.  In the January 2010 notice of disagreement, the Veteran contended that a higher rating was warranted because there was "inside scar tissue" interfering with the nerve and causing pain.    

A  July 2009 VA treatment record notes that the lumbar spine surgery scar looked fine.  An October 2009 VA treatment record notes a blister on the incision that was probably related to a stitch that had not come out from the subcutaneous area.

At the October 2009 VA examination, the Veteran reported no treatment or symptoms associated with the lumbar spine scar.  The VA examination report notes a superficial linear scar on the lumbar spine, measuring 4 centimeters by 0.5 centimeters.  The VA examination report notes no tenderness/pain on examination, that the texture of the skin was smooth, no frequent ulceration or skin breakdown, and no limitation of motion or other limitation of function due to the scar.  

The April 2017 VA examination report notes that the lumbar spine scar was not painful or unstable.  A linear post-surgical scar on the lower back (posterior trunk) measuring 3 centimeters was noted.  No limitation of function or other pertinent physical findings, complications, signs, or symptoms were noted with the lumbar spine scar.  

After a review of all the evidence, the Board finds that, for the entire rating period from May 11, 2009, the lumbar spine scar has been characterized by one superficial, linear post-surgical scar to the lower back (the posterior trunk) that is not painful or unstable measuring 2 square centimeters (0.31 square inches), which more nearly approximates the criteria for the noncompensable (0 percent) disability rating currently assigned under Diagnostic Code 7802.  38 C.F.R. §§ 4.3, 4.7, 4.118.  As noted above, the service-connected scar is not of the head, face or neck; therefore, Diagnostic Code 7800 is not applicable.  38 C.F.R. § 4.118.  The October 2009 and April 2017 VA examination reports note that the lumbar spine scar is superficial; therefore, Diagnostic Code 7801 is not applicable.  Id.  Further, as the Veteran's scar has been shown to be only 2 square centimeters (0.31 square inches), a compensable rating is not warranted under Diagnostic Code 7802.  Id.    

The October 2009 and April 2017 VA examination reports include clinical findings indicating that there is one lumbar spine scar is not unstable or painful.  The Veteran has referred to "inside scar tissue" affecting the nerve and causing pain.  See January 2010 notice of disagreement.  Review of the evidence of record reflects that this "scarring" relates to scarring around the S1 nerve root and not the lumbar spine scar.  The scarring on the S1 nerve root has been connected to the lumbar radiculopathy and is encompassed in the rating under Diagnostic Code 8520 discussed above.  See October 2009 VA neurosurgery treatment record.  As there is only one scar that is service connected and it is not painful or unstable, a compensable disability rating is not warranted under Diagnostic Code 7804.  Id.  

Finally, the Board finds that a higher rating is not warranted under Diagnostic Code 7805 based on other appropriate diagnostic codes based upon any other disabling or other effects.  Id.  The evidence of record does not establish any symptoms or effects of the service-connected lumbar spine scar.  See October 2009 and April 2017 VA examination report.  As the evidence of record does not establish any symptoms or effects of the lumbar spine scar, the Board finds that a higher (compensable) rating is not warranted under Diagnostic Code 7805 or other appropriate diagnostic codes based upon any other disabling or other effects.  38 C.F.R. § 4.118.

Extraschedular Referral Considerations

The Board has considered whether referral for adjudication of an extraschedular rating adjudication is warranted for the thoracolumbar spine disability, left lower extremity lumbar radiculopathy, or lumbar spine scar for any part of the rating periods.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2017).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate; therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the thoracolumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  For the increased rating period from July 1, 2009, the lumbar strain disability has been manifested by symptoms of forward flexion to 35 degrees, painful motion, interference with sitting, standing, weight-bearing, bending, and lifting, flare-ups, and muscle spasms.

The schedular rating criteria specifically provides ratings painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), muscle spasms of the spine and limitation of motion (Diagnostic Codes 5235 to 5242 (spine)), including motion limited due to orthopedic factors such as pain and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  Interference with sitting, standing, and weight-bearing are specifically incorporated into the rating criteria.  See 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).    

As for functional impairment with respect to forward or lateral bending, such impairment is specifically contemplated in the schedular rating criteria.  Forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  Lateral bending is part of the schedular rating criteria under combined range of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.  Further, as to functional impairment with respect to lifting, the lifting of day-to-day objects (to the extent the lifting is performed by the back rather than only arms and shoulders) may suggest lifting of the objects in the position of slight forward flexion, although simply lifting objects may equally involve minimal back flexion or movement when lifting by primarily using the legs, arms, and shoulders.  As noted above, to the extent that lifting requires forward flexion or lateral bending, forward flexion and lateral bending are part of the schedular rating criteria.   

To the extent that bending and lifting causes incidental pain in the lumbar area, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 4 (2011) (the majority of 38 C.F.R.	 § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).  In this case, comparing the disability level and symptomatology of the thoracolumbar spine disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate. 

The schedular rating criteria in Diagnostic Code 8520 specifically provide for disability ratings based on the severity of incomplete paralysis of the sciatic nerve as well as ratings for neuritis and neuralgia.  See 38 C.F.R. § 4.124a.  In this case, the left lower extremity lumbar radiculopathy has been manifested by mild incomplete paralysis of the sciatic nerve with symptoms of numbness, intermittent pain, decreased sensation to light touch and vibration, slightly decreased muscle strength, decreased reflexes, and no muscle atrophy.  These symptoms, functional impairment, and the level of limintations manifested by impairment of the sciatic nerve are part of the schedular rating criteria.  

The Board finds that all the symptomatology and functional impairment caused by the lumbar spine scar are specifically contemplated by the schedular rating criteria, such that no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7802, specifically provide for a disability rating based on a superficial scar of the trunk.  In this case, the lumbar spine scar has been characterized by one superficial, linear post-surgical scar to the lower back (the posterior trunk) that is not painful or unstable measuring 2 square centimeters (0.31 square inches).  These symptoms are part of the schedular rating criteria for scars, Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.  In this case, comparing the Veteran's disability level and symptomatology of the lumbar spine scar to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with the thoracolumbar spine disability, left lower extremity lumbar radiculopathy, or lumbar spine scar, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In a July 2013 written statement (on a VA Form 9), the Veteran contended that the disabilities had a direct impact on his ability to maintain employment.  In a June 2014 written statement, the then-representative specifically indicated that the Veteran was not claiming a TDIU.  At the June 2016 Board hearing, the Veteran testified that he was currently working.  As such, the Board finds that Rice is inapplicable because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.


ORDER

An increased disability rating in excess of 20 percent for posttraumatic degenerative joint disease of the thoracic spine and degenerative disc disease of the lumbar spine is denied.

An initial disability rating in excess of 10 percent for left lower extremity lumbar radiculopathy is denied.

A higher (compensable) initial disability rating for lumbar spine scar is denied.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


